UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4213


UNITED STATES OF AMERICA

                      Plaintiff – Appellee,

          v.

ISRAEL DELGADO LUIS, a/k/a Cune, a/k/a Victor,

                      Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:06-cr-00797-JFA-11)


Submitted:   October 11, 2012             Decided:   October 15, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cameron B. Littlejohn, Jr., Columbia, South Carolina, for
Appellant.   Jane  Barrett   Taylor,   Assistant  United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Israel Delgado Luis pled guilty, pursuant to a plea

agreement, to conspiracy to possess with intent to distribute

and   distribution        of    one     kilogram         or    more    of     heroin       and    a

quantity of cocaine, in violation of 21 U.S.C.A. §§ 841(a)(1),

841(b)(1)(A), 841(b)(1)(C), 846 (West 2006 & Supp. 2012), and

received     the        mandatory        minimum         120-month          sentence.            In

accordance       with    Anders v.       California,           386     U.S.       738   (1967),

Luis’s attorney has filed a brief certifying that there are no

meritorious        issues      for    appeal       but    questioning            whether    Luis

entered into a knowing and voluntary plea agreement and whether

the     district       court    erred     in       permitting         the     Government         to

supplement       the    factual       basis     of   the       plea    at     sentencing         to

demonstrate that the conspiracy was responsible for one kilogram

or more of heroin.             The Government declined to file a brief and

Luis did not file a pro se supplemental brief.                                     Finding no

error, we affirm.

             Our       review    of    the     Fed.       R.    Crim.       P.    11    hearing

transcript       revealed       no    errors       and    that    the       district       court

properly     ensured        that      Luis’s       guilty      plea     was      knowing     and

voluntary.       Luis’s counsel also questioned whether the district

court    erred     in    permitting       the      Government         to    supplement       the

factual basis of the plea at sentencing to demonstrate that the

conspiracy was responsible for one kilogram or more of heroin.

                                               2
Luis did not object to the additional evidence taken at the time

of sentencing to prove that the conspiracy involved well over

one kilogram of heroin.            The district court “may conclude that a

factual basis exists from anything that appears on the record

. . . [and] it may defer its inquiry until sentencing.”                               United

States    v.    Martinez,    277    F.3d     517,      531     (4th    Cir.    2002);    see

also United States v. Ketchum, 550 F.3d 363, 366-67 (4th Cir.

2008).     It is apparent that there was sufficient information

supplied by the Government to find that Luis was involved in a

conspiracy that involved more than one kilogram of heroin.                                We

identify no error in the court’s consideration of the evidence

presented.        See United States v. DeFusco, 949 F.2d 114, 116,

119-20 (4th Cir. 1991) (noting that Rule 11 does not require the

district court to establish through its colloquy that a factual

basis    exists    for   the    plea).           Accordingly,         we    conclude    that

Luis’s guilty plea was valid.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Luis’s conviction and sentence.                            This court

requires that counsel inform Luis, in writing, of the right to

petition   the     Supreme     Court    of       the   United    States       for   further

review.    If Luis requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in   this      court        for       leave     to        withdraw     from

                                             3
representation.        Counsel’s motion must state that a copy thereof

was served on Luis.           We dispense with oral argument because the

facts   and   legal     contentions    are   adequately   presented    in   the

materials     before    the    court   and   argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                        4